Citation Nr: 0418742	
Decision Date: 07/14/04    Archive Date: 07/27/04

DOCKET NO.  02-17 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen entitlement to service connection for spondylolysis, 
L5, with spina bifida occulta.

2.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	John D. Rutland, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1958 to 
August 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Waco, Texas.

The veteran testified in a Board hearing in October 2003.  
His testimony indicated that he was withdrawing his claim for 
service connection for ulcers secondary to pain medication 
(Board Transcript (BT.) at 4); consequently, the issue is no 
longer on appeal.

As discussed more fully below, the issues of entitlement to 
service connection for spondylolysis, L5, with spina bifida 
occulta and service connection for depression are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.   In August 1999 rating decision, the RO denied 
entitlement to service connection for spondylolysis, L5, 
congenital, with spina bifida occulta.  The veteran was 
advised of his procedural and appellate rights by an August 
1999 letter; the veteran did not initiate an appeal.

2.  The evidence submitted since the August 1999 rating 
decision pertinent to the claim for service connection for 
spondylolysis, L5, with spina bifida occulta bears directly 
and substantially on the specific matter under consideration 
and is not cumulative and redundant; it is, in combination 
with other evidence, so significant that it must be 
considered in order to finally decide the merits of the 
claim.


CONCLUSIONS OF LAW

1.  The August 1999 rating decision, which denied service 
connection for spondylolysis, L5, congenital, with spina 
bifida occulta, is final.  38 U.S.C. § 7105 (c) (West 1991); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (1999).

2.  New and material evidence has been submitted since the 
August 1999 rating decision pertinent to the claim of service 
connection for spondylolysis, L5, with spina bifida occulta 
and the claim is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 
2002); 38 C.F.R. §§ 3.104, 3.156  (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board conducted a detailed 
review of the claims folder for compliance with the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002)) (essentially overruling Morton v. West, 12 
Vet. App. 477, 485 (1999).  The VCAA mandates that VA make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit, but does not 
require VA to provide assistance if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  The courts have subsequently reviewed and interpreted 
the VCAA with regard to specific notifications.  In this 
regard, the Board notes that a development letter was sent to 
the veteran in May and in June 2001.  These particular 
letters failed to advise the veteran of VA's duty and the 
claimant's duty to obtain evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  The letters also advised the veteran 
that he had only 60 days from the dates of the letters to 
send in additional evidence and information.  See Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334, 1344-47 (Fed. Cir. 2003); see also Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  Although the courts have ruled that such 
advice and omissions were improper, the Board finds the 
veteran has suffered no prejudice at this juncture of this 
case.  As it is discussed more fully below, the claim for 
service connection for spondylolysis, L5, with spina bifida 
occulta is being reopened and both issues are being remanded 
for further development and appropriate notifications.  While 
perfection is an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  See 
also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).  The 
Board concludes, therefore, that a decision on the merits of 
the issue of new and material evidence to reopen service 
connection for spondylolysis, L5, with spina bifida occulta, 
at this time does not violate the VCAA, nor prejudice the 
veteran under Bernard v. Brown, 4 Vet. App. 384 (1993).

Following notification of an initial review and adverse 
determination by the RO, a notice of disagreement must be 
filed within one year from the date of notification thereof; 
otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a); Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

In Evans v. Brown, 9 Vet. App. 273, 285 (1996), the U.S. 
Court of Appeals for Veterans Claims (the Court) held that in 
order to reopen a previously and finally disallowed claim 
there must be 'new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits.  

If new and material evidence has been received with respect 
to a claim, which has become final, then the claim is 
reopened and decided on a de novo basis.  38 U.S.C.A. § 5108.  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant and which is, by 
itself or in combination with other evidence, so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a).

For the limited purpose of determining whether new and 
material evidence has been submitted in the instant case, the 
Board will assume that the evidence submitted by and on 
behalf of the claimant must be presumed to be credible.  King 
v. Brown, 5 Vet. App. 19 (1993).

Under the basic law, service connection may be established 
for a disability resulting from disease or injury incurred or 
aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131  (West 2002).  In order to show a chronic 
disease in service there must be a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b) (2003).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Historically, the veteran filed his initial claim for service 
connection for lumbar spondylolysis L5, S1, and spina bifida 
in September 1960; the claim was denied by rating decision 
that same month.  He filed to reopen the claim in March 1961, 
which was denied by rating decision in April 1961.  The 
veteran filed a claim in April 1999, which was adjudicated 
and denied by rating decision in August 1999 as a claim for 
service connection for spondylolysis, congenital, L5, with 
spina bifida occulta, service connection for depression, and 
service connection for ulcers as secondary to pain 
medication.  The RO received a timely Notice of Disagreement 
in August 1999 and issued a Statement of the Case in November 
1999.  The veteran filed a VA Form 9 in December 2000, which 
was determined to be untimely.  The August 1999 rating 
decision denied service connection for spondylolysis, 
congenital, L5, with spina bifida, noting that there was no 
evidence that the veteran's preexisting back condition was 
permanently worsened as a result of service.  Service 
connection for depression appeared to be denied because it 
was determined that there was no evidence of treatment of 
depression in service.

At the time of the August 1999 rating decision, the evidence 
included service medical records, a letter from R.D.H., M.D. 
dated in April 1961, a July 1999 VA compensation and pension 
physical examination (C&P examination) report, a letter from 
S.T.R., M.D. dated in November 1997, a December 1998 Order of 
Dismissal from the Social Security Administration Office of 
Hearings and Appeals, and treatment records from various 
medical providers, including S. Medical Center, the M.S. 
Center, and the M. Clinic.  

Service medical records show a pre-induction physical 
examination in May 1958, which indicated the diagnosis of a 
large spina bifida occulta of S-1 and a medical history of 
being "occasionally troubled with back" and treatment 
including one week's traction in 1954, unknown treatment in 
1958, and heat applications and bed rest at an unspecified 
date.  Treatment records show the veteran first presented 
with back pain in November 1958 and was placed on a permanent 
L3 physical profile.  The veteran presented in August 1959 
with complaints of chronic back pain; he was sent to Physical 
Therapy for exercises and heat.  In September, physical 
therapy was prescribed and the veteran was given a 
lumbosacral corset.  Records show continued complaints and 
intermittent outpatient treatment.  In March 1960, the 
veteran was examined by the Chief of Orthopedics at Fort 
Hood, who opined there had been some service aggravation of 
the back condition while the veteran was in recruit training, 
but he had completely recovered from several episodes of back 
pain and he was now no worse than he would have been had he 
never been in the service.  Treatment records also reflect 
inpatient treatment for back complaints in August 1959, April 
1960, May to June 1960 and from August to September 1960.  A 
diagnosis of herniated nucleus pulposus was excluded in May 
1960 when a lumbar myelogram was interpreted as normal.  
Report of Medical Board proceedings concluded that the 
veteran was unfit for service due to spondylolysis, 
congenital L-5, without displacement of body, which existed 
prior to service and was not incurred in the line of duty.

Post-treatment records at the time of the August 1999 rating 
decision show continued treatment through April 1989, 
including lumbar epidural steroid injection, bilateral 
lateral L5-S1 fusion transverse type with allograft bone 
graft, left L5 microhemilaminotomy and foraminotomy with 
complete facetectomy.  Dr. H's April 1961 opinion states that 
based on the medical history he was provided, he proposed 
there was a question of chronic aggravation in service.  The 
VA examiner opined in July 1999 the episode in service was 
more consistent with a flare-up and did not accelerate, 
excite, or aggravate the veteran's gradual course of 
degeneration; an on the job injury 30 years post service is 
the primary contributor to the current spondylolisthesis and 
degenerative disc process was a preexisting condition.

Since the August 1999 rating decision, the veteran has 
submitted inpatient and outpatient treatment records from 
various providers, including the Houston VA Outpatient 
Clinic, A.M. Hospital, A.N.A., E.B.G., M.D., and G.C.S.C., 
Limited.  These records show additional surgical procedures 
in April 2001 and January 2003, as well as ongoing outpatient 
care.  As noted in the introductory paragraph, the veteran 
provided personal testimony in October 2003, at which time, 
he also submitted numerous documents with a waiver of initial 
consideration by the agency of original jurisdiction.  Among 
these documents were the Medical Board Proceedings report, 
the Physical Evaluation Board (PEB) transcript, the PEB 
rebuttal statement, and numerous letters to and from the 
veteran's father to various officers within the veteran's 
chain of command.


II.  Analysis

The veteran's October 2003 Board testimony indicates that he 
began having increased pain in 1959 after dismounting a 21/2-
ton truck.  He also began experiencing left leg pain and he 
injured his foot at that time.  The veteran was given an MOS 
as an Honest John rocket crewman.  (BT at p. 6).  The MOS was 
inappropriate and such placement in an inappropriate MOS was 
aggravation in and of itself, but he also suffered "moderate 
severe" trauma when he jumped off the truck.  (BT. at p. 
10).  

Review of the Physical Evaluation Board transcript reflects a 
contemporaneous account of the veteran's medical condition in 
service and various events that transpired during that 
period.  Although portions of his testimony appear cumulative 
or redundant due to subsequent statements and testimony, the 
Board is of the opinion that his testimony in service bears 
directly and substantially on his claim for service 
connection for spondylolysis, L5, with spina bifida occulta, 
specifically with regard to aggravation.  The Board believes 
that this is the type of evidence that the U.S. Court of 
Appeals for the Federal Circuit was referring to when it 
said, 

...some new evidence may well contribute 
to a more complete picture of the 
circumstances surrounding the origin of 
the veteran's injury or disability, even 
where it will not eventually convince 
the Board to alter its ratings decision.  
Where so much of the evidence regarding 
the veterans' claims for service 
connection is circumstantial at best, 
the need for a complete and accurate 
record takes on even greater importance.

Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  


ORDER

New and material evidence having been received to reopen the 
appellant's claim for service connection for spondylolysis, 
L5, with spina bifida occulta, the claim is reopened.


REMAND

Review of the record reflects two conflicting opinions 
regarding the issue of aggravation of spondylolysis, L5, with 
spina bifida occulta in service.  Dr. H opined, based on the 
medical history he was provided in April 1961, there was a 
question of chronic aggravation in service.  The VA examiner 
in July 1999, however, opined that the episode in service was 
more consistent with a flare-up and found that there was no 
chronic aggravation.  As noted, additional evidence has been 
submitted that is pertinent to the issue of aggravation.  The 
Board is of the opinion that a new VA examination is 
necessary to consider the newly submitted evidence.  38 
C.F.R. §4.2 (2003).

Treatment records demonstrate a diagnosis of depression.  
E.B.G., M.D. indicated in July 2001 that the veteran suffered 
from major depressive disorder-recurrent; H.B.C., M.D. 
provided a diagnosis of polypharmacy for depression in July 
2002.  The veteran has alleged two theories with regard to 
his claim for service connection for depression.  He contends 
that he suffered from depression in service.  His testimony 
also indicated that his back disability caused or contributed 
to his depression.  (B.T. at p. 11).  The testimony suggests 
the two issues may be inextricably intertwined.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  A psychiatric examination 
is warranted to determine whether the diagnosis of depression 
is current, and if so, whether it has any relationship to 
service either directly or secondarily.  38 C.F.R. §4.2.

As discussed earlier, a 60-day deadline for responding to an 
initial development letter has been found to be improper.  
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, supra; Disabled Am. Veterans v. Secretary of 
Veterans Affairs, supra.  The May and June 2001 development 
letters also failed to advise the veteran of his and the VA's 
responsibility in developing his claim.  Quartuccio v. 
Principi, supra; Charles v. Principi, supra.  

To ensure full compliance with due process requirements, the 
case is REMANDED for the following action:

1.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded an orthopedic 
examination to determine the nature and 
extent of spondylolysis, L5, with spina 
bifida occulta disability in service.  
Send the claims folder to the examiner 
for review.  The examining physician 
should indicate:  

What is the degree of medical 
probability that there is a causal 
relationship between current 
spondylolysis, L5, with spina bifida 
occulta disability and the veteran's 
period of active service, including 
whether the pre-existing disability 
underwent a chronic increase in severity 
beyond the natural progression of the 
underlying disability, if any?

The claims folder or the pertinent 
medical records contained therein, 
including the veteran's service medical 
records and any pertinent records 
obtained from any other sources, must be 
reviewed by the examiner in conjunction 
with the opinion.  The examiner should 
be specifically requested to review the 
historical data, to include the 
transcript of Physical Evaluation Board 
testimony and clinical records during 
the veteran's active duty to obtain an 
accurate picture of past conditions.

If the physician cannot answer any of the 
above questions without resort to 
speculation, he or she should so 
indicate.  The physician should provide 
the rationale for the conclusions reached 
and cite the evidence relied on or 
rejected in forming any opinion.  

The questions are not intended to limit 
the physician from discussing any other 
facts or circumstances that would have 
bearing upon the ultimate question of 
whether there is current disability 
related to spondylolysis, L5, with spina 
bifida occulta, which is causally related 
to service.

2.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a psychiatric 
examination to determine the nature, 
status and etiology of any acquired 
psychiatric disorder.  Send the claims 
folder to the examiner(s) for review.  
All indicated studies must be conducted.  
The claims file and a copy of this remand 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  After reviewing the claims 
file and conducting the examination, the 
designated physician should respond to 
the following questions:

(a) What are the nature, etiology and 
diagnosis of any psychiatric disorder(s) 
present during service; 

(b) What is the correct diagnosis of any 
current psychiatric disorder(s); and

(c) What is the degree of medical 
probability that there is a causal 
relationship between the current 
psychiatric disorder(s) and the veteran's 
period of active service?  In this 
regard, the physician should also address 
whether any current psychiatric 
disorder(s) is related to the veteran's 
spondylolysis, L5, with spina bifida 
occulta.

The physician should provide an opinion 
based upon his or her review of the 
materials in the claims folder, and the 
statements of medical history provided by 
the appellant.  If there is a conflict 
between the contemporaneous treatment 
records and subsequent statements of 
medical history, the physician should 
indicate whether the opinion would change 
if it was assumed that the 
contemporaneous records best reflect the 
actual medical history.  If the physician 
cannot answer any of the above questions 
without resort to speculation, he or she 
should so indicate.  The physician should 
provide the rationale for the opinions 
provided.

The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences to his claim 
as the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in these claims.  38 C.F.R. 
§ 3.655 (2003); Connolly v. Derwinski, 1 
Vet. App. 566 (1991).

3.  The RO should take steps to satisfy 
all notice requirements of the VCAA.  
Notification(s) to the veteran should 
comply with 38 U.S.C.A. § 5103, 
Quartuccio v. Principi, supra; Charles 
v. Principi, supra; Paralyzed Veterans 
of America v. Secretary of Veterans 
Affairs, supra; Disabled Am. Veterans v. 
Secretary of Veterans Affairs, supra, 
and any other applicable legal 
precedent.  The RO should allow the 
appropriate period of time for response.      

4.  Thereafter, the RO must review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed in its entirety.  In 
particular, the RO should review the 
requested opinion to ensure that it is 
responsive to and in complete compliance 
with the directives of this remand.  If 
any development is incomplete, or if the 
requested examinations do not include 
all test reports, special studies, or 
any requested findings and/or opinions, 
remedial action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



